!\)

-P'bJ

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

M<:GREGOR W. SCOTT

United States Attorney
MATTHEW M. YELOVICH
ROGER YANG

Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

FlLED

APR 214 2019

cLERK. u.s. omch couRT
EASTERN olsrmcr oF cALxFoR A _

BV

 

osEnv ciem\

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS CONCERNING:
3975 Deer Cross Way, Sacramento, CA

7625 Meadowstone Dr., Sacrarnento, CA
5420 Acme Avenue, Sacramento, CA

5313 Kungsting Way, Elk Grove, CA

8139 Valley Green Drive, Sacramento, CA
4960 Francesca Street, Elk Grove, CA

6439 Valley Hi Drive, Sacramento, CA

8613 Orison Court, Elk Grove, CA

9009 Fernway Court, Elk Grove, CA

2033 Bastona Drive, Elk Grove, CA

 

 

CASE NOS.

2;18-SW_0236 EFB,
2118-SW_0237 EFB,
2;18-SW_0238 EFB,
2;18-SW_0239 EFB,
2;18-SW_0240 EFB,
2118-SW_0241 EFB,
2':18-SW_0242 EFB,
2118-SW_0243 EFB,
2:18-SW-0244 EFB,
2:18-SW-0245 EFB

[P'RQP-QSE-D-]-ORDER TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

Upon application of the United States of America and good cause having been shown,

///
///

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS

 

 

\DOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

Dated: q/Y(,//'LO/ 7

 

The Honorable Carolyn K. Delaney
UNITED STATES MAGISTRAT JUDGE

[PRoPoSED] ORDER To UNSEAL SEARCH WARRANTS

 

 

